An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

awn“: GOUWI'
OF

New}.
{0; mm W

l
‘L

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

GREGQRY ALLEN HATFIELD, No. 67205
i Appellant, : V,
2‘  WED
‘ THE STATE OF NEVADA,
J Res ancient. FEE 23‘ ENS

   

ORDER DISMISSING APPEAL .

 

This is a pro se appeal fram a district court order denying a

motion for appointment of caunsel and a 1120131011 130 set aside judgment for

l fraud upon the cuurt pursuant tn NRCP 6000). Fifth Judicial District
Court, Nye County; Robert W. Lana), Judge.

The right to appeal is atatutory; Where no statute (31‘ caurt rule

provides fur an appeal, 110 right in appeal exists. Castillo v. State, 106
Nev. 349, 352, 792 P.2d 1133, 1135 (1990).

reveals a jurisdictional defect. No statute or court rule provides far an

Qur review of this appeal

. appeal frem the aforementioned order. Accordingly, we
ORDER this appeal DISMISSED.
l

  

Douglas

11 cc: Hang Robert W. Lane, District Judge
N Gregory Allen Hatfield
Attorney General/Carson City
I Nye County District Attorney
l

Nye Caunty Clerk